Name: Decision of the EEA Joint Committee No 35/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  maritime and inland waterway transport
 Date Published: 1998-11-19

 Avis juridique important|21998D1119(14)Decision of the EEA Joint Committee No 35/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 310 , 19/11/1998 P. 0022 - 0022DECISION OF THE EEA JOINT COMMITTEE No 35/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as 'the Agreement`, and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 26/98 of 27 March 1998 (1);Whereas Council Resolution 96/C 99/01 of 11 March 1996 on short sea shipping (2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1 The following point shall be added after point 88 (Council Resolution 97/C 109/01) in Annex XIII to the Agreement:'89. 396 Y 0402(01): Council Resolution 96/C 99/01 of 11 March 1996 on short sea shipping (OJ C 99, 2.4.1996, p. 1).`Article 2 The texts of Resolution 96/C 99/01 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic.Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) See page 8 of this Official Journal.(2) OJ C 99, 2.4.1996, p. 1.